Montgomery, J.
I concur in the result reached by Mr. Justice Hooker in this case, upon the ground that the starting of the car, which it is claimed caused the plaintiff to fall from the platform, was not improper, and was not negligent, under the circumstances. The car had not yet reached its stopping place at the time the plaintiff took his position on the platform, and the mere acceleration of the speed of the car, by applying electricity, when it was discovered to be necessary in order to reach the usual stopping place before the car should come tc a full stop, was not, in my judgment, negligence.
Moore, J., concurred with Montgomery, J.